DETAILED ACTION
This office action is in response to the correspondence filed on 2/18/2021.  
The Amendment filed on 2/18/2021 has been entered.  
Claims 1, 3-9, 11, 13-14, and 16-20 remain pending in the application of which Claims 1, 14, and 20 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant's Attorney, Dane Baltich (Reg. No. 59,274) on 2/26/2021.  The attorney accepted the examiner suggested amendments in the language of the claims 11 and 16-18.  
          The application has been amended as follows:
Replace the claims 11 and 16-18 with the following claims below, with strikethrough (--) and double square parentheses ([[ ]]) representing deletions and underlined sections representing additions.

11. (Currently Amended) The computer-implemented method of claim [[10]] 1, wherein performing the predictive analysis comprises: 
identifying a plurality of natural language data objects, wherein the one or more natural language data objects comprise the first natural language data object and one or more second natural language data objects, and each second natural language data object of the one or more second natural language data objects is associated with a second structured representation of one or more structured representations; 
identifying one or more predictive phrases; identifying one or more phrase parameters, wherein each phrase parameter of the one or more phrase parameters is associated with a predictive phrase of the one or more predictive phrases; 
processing the first structured representation and the one or more second structured representations in accordance with the one or more phrase parameters to generate a parameterized representation of the one or more natural language data objects; and 
processing the parametrized representation to generate one or more predictions.

16. (Currently Amended) The apparatus of claim [[15]] 14, wherein determining each individual frequency comprises: 
identifying a first value, wherein the first value is initially configured to be one; 
identifying a second value, wherein the second value is initially configured to be a first preconfigured value more than one; and 
in response to determining that the first value is lower than the second value, repeatedly perform first operations comprising: 
identifying one or more selected first phrases among the one or more first phrases, wherein each selected first phrase of the one or more selected first phrases has a size equal to the first value; 
determining the individual frequency for each selected first phrase; and 


17. (Currently Amended) The apparatus of claim [[15]] 14, the method further comprising: 
generating a location identifier for each first phrase of the one or more first phrases using a hash transformation; and 
storing the individual frequency for each first phrase of the one or more first phrases based at least in part on with the location identifier for the first phrase.

18. (Currently Amended) The apparatus of claim [[15]] 14, wherein identifying the one or more dominant phrases comprises: 
identifying one or more second phrases of the one or more first phrases, wherein each individual frequency for a second phrase of the one or more second phrases exceeds a threshold value; and 
identifying the one or more dominant phrases based at least in part on the one or more second phrases.


Allowable Subject Matter
Claims 1, 3-9, 11, 13-14, and 16-20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent Claims 1, 14, and 20



Most pertinent prior art:
CHU (US 7,548,910 B1) discloses a computer-implemented method for predictive analysis of a first natural language object, the computer-implemented method comprising: 
identifying an indexed representation of the first natural language object (CHU Col 6:52-57– “FIG. 4 is a flow diagram of a process implemented by the indexing module 200 for mapping various permutations of words in an input free-text to predefined concepts according to one embodiment of the invention. In step 400, the indexing module 200 receives an input text. In step 402, the indexing module tokenizes the text into a list of words.”; Col 7:7-10 – “In step 406, the indexing module maps the unique words in the word list to WIDS using the word hash table 302. In step 408, the word-to-PID table 304 is invoked to retrieve the PIDs for each WID.”); 
determining an individual frequency for each of one or more dominant phrases in the first natural language object (CHU Col 10:17-57– “A phrase is represented by two sets. The first set consists of ordered pairs of the phrase's word stems (s) and their occurrence counts in the phrase (πs, p). The second set consists of ordered pairs of the phrase's concepts (c) and their occurrence counts (πc, p). Formally, a phrase (p) is defined as the pair of sets where p=({(s, πs, p)}sεS, {(c, πc, p)}cεC). We denote the set of all phrases by P. Furthermore, we require that there is at least one stem in each phrase, i.e., for each phrase p εP, there exists some stem s such that πs, p≧1. We use a phrase vector xp to represent a document x, xp={(p, τp, x)}pεP, where τp, x is the number of times phrase p occurs in document x.”); 
determining a semantically-adjusted frequency for each first dominant phrase of the one or more dominant phrases (CHU Col 10:17-57 – “A phrase is represented by two sets. The first set consists of ordered pairs of the phrase's word stems (s) and their occurrence counts in the phrase (πs, p). The second set consists of ordered pairs of the phrase's concepts (c) and their occurrence counts (πc, p). Formally, a phrase (p) is defined as the pair of sets where p=({(s, πs, p)}sεS, {(c, πc, p)}cεC). We denote the set of all phrases by P. Furthermore, we require that there is at least one stem in each phrase, i.e., for each phrase p εP, there exists some stem s such that πs, p≧1. We use a phrase vector xp to represent a document x, xp={(p, τp, x)}pεP, where τp, x is the number of times phrase p occurs in document x.”; Col – “The key concepts for an input free text returned by the indexing module 200 are provided to the query expansion module 202. The query expansion module 202 automatically expands scenario concepts cs for a given key concept ck, based on the semantic structure provided by the knowledge source 118.”) based on the individual frequency for the first dominant phrase and each individual frequency for any dependent phrase for the first dominant phrase (CHU Col 10:17-57 – “the phrase’s word stems (s) and their occurrence counts in the phrase  (πs, p)”), wherein, if the first dominant phrase is associated with any dependent phrases (CHU Fig 3A-3C; Col 6:42-51– “A word hash table 302 maps a word in the phrase table to a unique word identifier (WID). A word-to-PID table 304 maps a WID to a list of phrase identifier PIDs. The word-to-PID table 304 is therefore an inverted index indicating the phrase list where a word occurs.”): 
(i) the first dominant phrase includes each dependent phrase for the first dominant phrase (CHU Fig. 3A – “PID 3; A, B”; Col 6:34-41 – “A phrase table 300 includes a list of concepts that are maintained by the knowledge source 118. The phrase table includes a phrase identifier (PID) 300 a identifying the particular phrase, a set of words 300 b making up the phrase, a number of words 300 c in the phrase, and a unique concept identifier (CUI) associated with the phrase. According to one embodiment of the invention, the phrase table is sorted according to an increasing number of words.”) and is larger in size than each dependent phrase for the first dominant phrase, (CHU Fig. 3A – “PID 3; A, B”; Col 6:34-41– “A phrase table 300 includes a list of concepts that are maintained by the knowledge source 118. The phrase table includes a phrase identifier (PID) 300 a identifying the particular phrase, a set of words 300 b making up the phrase, a number of words 300 c in the phrase, and a unique concept identifier (CUI) associated with the phrase. According to one embodiment of the invention, the phrase table is sorted according to an increasing number of words.”;  For example, the phrase 7 (PID 7 in Fig. 3A) includes three words: A, D, E.  Thus, the dominant phrase 7 is larger in size 

generating a first structured representation of the first natural language object based on each semantically-adjusted frequency (CHU Col 4:32-42– “The computer 100 also generates indexing information for free-text documents in the documents database 110 in response to the indexing commands. Exemplary free-text documents include patient reports, medical literature, teaching files, and news articles. The generated indexing information is stored in an index database 114. The indexing information may also be returned to the output device 112 or the user terminal 104.”; Col 7:19-22– “In step 414, the indexing module retrieves the CUIs for the remaining phrases using the CUI table 306. In step 416, the retrieved CUIs and associated phrases are then returned in step 416.”) associated with a third dominant phrase of the one or more dominant phrases (CHU Fig. 3A; Note that there are many different phrases processed through the method/system.); and 

providing the first structured representation (CHU Col 4:32-42 “The computer 100 also generates indexing information for free-text documents in the documents database 110 in response to the indexing commands. Exemplary free-text documents include patient reports, medical literature, teaching files, and news articles. The generated indexing information is stored in an index database 114. The indexing information may also be returned to the output device 112 or the user terminal 104.”).


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JONATHAN C KIM/Primary Examiner, Art Unit 2659